Case 13-50530-CSS   Doc 772-2   Filed 08/21/20   Page 1 of 19




Exhibit 111
                                 Case 13-50530-CSS                           Doc 772-2              Filed 08/21/20              Page 2 of 19
  Message

  From:

  Sent:                  3/28/2008    2:10:00 A M

  To:                    stephanie.bond@yucaipaco.com; Derex.Walker@yucaipaco.com; Blount,                                  John AHI

                         [iohn.blount@alliedholdings.com]; King,                To m AHI        [tom.king@alliedholdings.com]; Robert.OShea@|w.com;
                         Hazen.Dempster@troutmansanders.com; May.Chan@|lw.com
  Subject:               FW: Draft Allied A m e n d m e n t

  Attachments:           nyc2-724966-5.doc



  We r e c e i v e d    this a m e n d m e n t this afternoon. Please review and                    provide     us   with your c o m m e n t s .




  F ro m :   Messina, Steven [mailto:Steven.Messina@skadden.com]
  S e n t : Thursday, March 27, 2 0 0 8 3:02 PM
  To: Collyer, Glen (LA)
  Cc: Shah, Roopesh; Jacobson, Gabe; Bove, Peter; Gregory.Berube@gs.com; Neckles, Peter                                                  J   (NYC); Eisner, Imri (NYC);
  Creaven, Patrick M (NYC)
  Subject: Draft Allied Amendment
  Glen,


  Attached hereto for your review      please find a draft of Amendment No. 3 to the Allied First Lien Credit Agreement. The
  draft amendment i s           intended to
                                       permit Yucaipa and i t s affiliates to purchase t h e f i r s t lien debt and contribute that debt to
  Allied subject to the various t e r m s and conditions set forth in the amendment. The amendment currently includes a n
  aggregate cap o n the voting rights of Yucaipa and i t s affiliates. We expect that the cap o n voting rights will be the subject
  of further discussion between                our   cl i e n t s .


  Please n o t e that the attached remains                      subjecti n   all respects to the internal review of Goldman Sachs.


  Please feel free to cail         me   with any          questions.

  Best    regards.

  Steve


  Steven Messina
  Skadden, Arps, Slate, Meagher                      & Flom LLP
  Four Times           Square
  New York, N Y 10036
  212-735-3509           (phone)
  917-777-3509           (fax)




                                                                         2                             2
                                                                                                           To    ensure
                                                                                                                             compliance with Treasury
  Department regulations,      advise you that, unless otherwise expressly indicated, any federal t a x advice
                                        we

  contained in this message was n o t intended o r written to be used, and cannot be used, for the purpose of (i)

  avoiding tax-related penalties under the Internal Revenue Code o r applicable state o r local t a x law provisions                                                  or

  (ii) promoting, marketing               or
                                                recommending to                another party anyt a x - r e l a t e d matters addressed herein.

                                                                                           2s
                                                                                                           This email and any attachments thereto is             2




CONFIDENTIAL                                                                                                                                               AHS00131706
                                      Case 13-50530-CSS                                Doc 772-2               Filed 08/21/20                          Page 3 of 19
  intended       only        for                 the
                                     addressee(s) named herein and may contain legally privileged and/or confidential
                                   use
                                           by
  information. I f you       n o t the intended
                                      are
                                                recipient of this email, you a r e hereby notified any dissemination,
  distribution o r copying of this email, and any attachments thereto, i s strictly prohibited. I f you receive this email
  in e r r o r please immediately notify m e at (212) 7 3 5 - 3 0 0 0 and permanently delete the original copy and any copy
  of any email, and any printout thereof. Further information about t h e firm, a list of the Partners and their

  professional qualifications will be provided upon request.




  To     comply         with         IRS     regulations,                   we     advise        you     that      any         discussion                       of     Federal                tax     issues
  in     this        e-mail          was     not            intended        or     written         to    be     used,          and          cannot              be     used         by        you,        (1)    to
  avoid  any            penalties                imposed            under        the     Internal             Revenue          Code           or         (ii)         to         promote,            market       or

  recommend             to     another             party           any    transaction              or    matter              addressed                 herein.


  For     more        information                  please           go    to       h t t p : / / w w w. l w. c o m / d o c s / i r s . p d f
                        de                       ede   de     de    de                                   de             de         ee              ede    de     de    de   de           de




  This      email            may contain                    material        that       is    confidential,                    privileged                       and/or             attorney            work
  p ro d u c t       for      the sole             use        of    the     intended          recipient.                     Any        r e v i e w,           reliance             or        distribution
  by o t h e r s        or     forwarding without      express                               permission            is         strictly                 prohibited.                       If         you    are

  not     the        intended      recipient,  p l e a s e contact                                 the        sender          and         delete         all copies.

  Latham         &    Wa t k i n s         LLP




CONFIDENTIAL                                                                                                                                                                                         AHS00131707
                          Case 13-50530-CSS                   Doc 772-2          Filed 08/21/20       Page 4 of 19
                                                                                         S A S M E DRAFT 3 / 2 7 / 0 8




                             A M E N D M E N T N O.           3 TO C R E D I T    AG R E E M E N T


                 This A M E N D M E N T              N O.    3 TO      CREDIT      AG R E E M E N T           dated   as   of
       March      [__],    2008
                               (this "Amendment"),                   to the Amended and Restated First Lien
       Secured     Super-Priority Debtor I n Possession and Exit Credit and Guaranty
       Agreement, dated a s of May 15, 2 0 0 7 (as amended b y that certain Limited Wa i v e r
       and Amendment No. 1 to Credit Agreement and Pledge and Security Agreement,
       dated a s of May 29, 2007, and a s further amended
                                                                        by that certain Amendment No. 2
       to Credit Agreement, dated                  of June 12, 2007, the “ C r e d i t Agreement”),
                                               a s
                                                                                                     by and
       among    A L L I E D  H O L D I N  G  S   , INC. (formerly    known a s   Allied   Systems Holdings,
       Inc.), a Delaware Corporation (“Holdings”), A L L I E D SYSTEMS, LT D . (L.P.), a
       Georgia limited partnership (“Systems” and, together with                                          the
                           and C E R TA I N S U B S I D I A R I E S O F H O L D I N G S , the Lenders party
       hereto from time to time, G O L D M A N                S AC H S C R E D I T PA RT N E R S L . P. , a s
       Lead Arranger and a s Syndication Agent and T H E                       CIT GROUP/BUSINESS
       CREDIT, I N C . a s Administrative Agent (together with its permitted s u c c e s s o r s in
       such capacity, “ A d m i n i s t r a t i v e Agent”) and a s Collateral Agent.


                                                            R E C I TA L S :


                 WHEREAS,           the     CreditAgreement currently prohibits Borrowers                        and their

       respective       Affiliates from     becoming Lenders under the Credit Agreement;

              WHEREAS, Borrowers have requested that Requisite Lenders agree to
       amend the Credit Agreement to permit Sponsor and its Affiliates (other than
       Borrowers and their Subsidiaries) to become Lenders under the Credit Agreement
                                                                                            by
       purchasing and assuming the rights  and obligations of one or more Lenders under t h e
       Credit Agreement; and


                             WHEREAS,               Administrative        Agent    and   Requisite    Lenders          have

       agreed to amend the Credit Agreement to permit Sponsora n d i t s Affiliates (other than
       Borrowers and their Subsidiaries) to become Lenders under the Credit Agreement, in
       the m a n n e r, and    subject to    the t e r m s and    conditions, provided     for herein.


                 NOW,       T H E R E F O R E , i n consideration of the premises and the agreements,
       provisions       and c ov e n a n t s herein contained, the parties hereto agree a s follows:


       SECTION           1. D E F I N I T I O N S

                  1.1       All capitalized t e r m s used herein (including in the introductory
       paragraph        and Recitals set forth above) and n o t otherwise defined shall have the

       meanings assigned           to such terms i n        the Credit   Agreement.




       724966.05-New York Server 2 A                                                                  MSW -     Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                             AHS00131708
                         Case 13-50530-CSS                         Doc 772-2            Filed 08/21/20       Page 5 of 19



       SECTION          2. A M E N D M E N T S TO                  CREDIT         AG R E E M E N T

                 2.1        A m e n d m e n t s to Section 1: Definitions.


                                        (a)   Section 1.1 of the Credit Agreement is hereby amended
                       thereto the     following definition of "Restricted Sponsor Affiliates" in the
       by adding
       proper    alphabetical      order:

                                        "'Restricted             Sponsor Affiliates’        means    Sponsor   and i t s

                 Affiliates."


                                        (b)   Section 1.1 of the Credit Agreement is hereby further
       amended                         the definition of "Assignment Agreement" i n its entirety and
                    by deleting
       inserting    in lieu thereof the          following:
                                                                  Agreement’        means   an
                                                                                                  Assignment    and

                 Assumption Agreement substantially in the form of Exhibit E, with such
                 amendments o r modifications a s may be approved
                                                                    by Administrative Agent
                 (provided, that the approval of the Requisite Lenders shall be required to
                 amend       modify
                            or                 any   provision      of Exhibit E that relates to Restricted            Sponsor
                 Affiliates)."

                                        (c)   Section 1.1 of the Credit Agreementi s hereby further
       amended b y     deleting        the definition of "Eligible Assignee" in its entirety and inserting
       in lieu thereof the    following:
                                        "'Eligible Assignee’ m e a n s (1) any Lender, any Affiliate of any
                 Lender a n d any Related Fund         (any t w o o r m o r e Related Funds being treated
                 as a                          for all purposes hereof), and
                        single Eligible Assignee                                   any commercial
                 bank, insurance company,   investment   o r mutual fund o r other entity that is a n
                 “accredited investor” (as defined in Regulation D under t h e Securities Act)
                 and which extends c r e d i t          or
                                                             buys loans; provided, neither             Borrowers      nor   any
                 of their Subsidiaries shall be               an
                                                                 Eligible Assignee."

                                         (d) Section 1.1 of the Credit Agreementi s hereby further
       amended                         the definition of "Requisite Lenders" i n its entirety and inserting
                    by deleting
       in lieu thereof the        following:
                                        "'Requisite Lenders' m e a n s o n e o r m o r e Lenders having o r
                 holding Term          Loan Exposure, L C Exposure and/or Revolving Exposure and

                 representing m o r e          than 50% of the the aggregate Term Loan
                                                                       sum   of
                                                                                  (i)
                 Exposure a l l Lenders, (ii) the aggregate L C Exposure of a l l Lenders and
                             of

                     the aggregate Revolving Exposureo f a l l Lenders. For purposes o f t h i s
                 definition,in respect of Lenders that a r e Restricted Sponsor Affiliates, the
                 aggregate a m o u n t of Term Loan Exposure, L C Exposure and/or Revolving
                 Exposure (“Voting Power Determinants”) shall be determined by including
                 all Voting Power Determinants held o r beneficially owned       Restricted
                                                                                                        by
                 Sponsor A f f i l i a t e s    so
                                                     long   as   the aggregate         Voting   Power Determinants h e l d
                                                                                   3


       724966.05-New York Server 2 A                                                                         MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                  AHS00131709
                         Case 13-50530-CSS                  Doc 772-2         Filed 08/21/20            Page 6 of 19




                 or
                    beneficially owned by all Restricted Sponsor Affiliates does n o t exceed
                         of all Voting Power Determinants. I f the aggregate Voting Power
                 Determinants held o r beneficially owned
                                                                        by all Restricted Sponsor Affiliates
                 represent   in    e x c e s s of       of the aggregate Voting Power Determinants
                 held o r beneficially owned
                                                      by all Lenders (including all Restricted Sponsor
                 Affiliates), then, solely        for purposes of t h i s definition, (x) the aggregate
                 Voting Power Determinants held o r beneficially owned by a l l Restricted
                 Sponsor A f f i l i a t e s shall be ratably reduced s o a s to equal, in the aggregate,
                         of the aggregate Voting Power Determinants and (y) the Voting Power
                 []%
                 Determinants held o r beneficially owned
                                                                        by all Lenders other than Restricted
                 Sponsor A f f i l i a t e s shall be ratably increased s o a s to equal, in the aggregate,
                         of the aggregate Voting Power Determinants."
                 []%


                 2.2          A m e n d m e n t s to Section 2: Loans and Letters of Credit.


                                        (a)Section 2.7 of the Credit Agreement is hereby amended
                        the   parenthetical in the second sentence of clause (b) in its entirety and
       by deleting
       inserting      in lieu thereof the      following:

                                        "(with   respect to any entry     relating to   such Lender’s
                 Commitments, Loans o r L C Deposits and any entry relating                          to any Restricted

                 Sponsor A f f i l i a t e 's Commitments, Loans o r L C Deposits)"

                                        (b)     Section 2.17 of the Credit     Agreement        is   hereby      amended
                        the reference to "Section        2.14(e)        Section 2.22" i n the first sentence
       by deleting                                                 or

       thereof and    inserting        in lieu thereof "Section    2.14(e),   Section   2.22,    Section        10.6(j)   or

       Section    10.6(k)".
                 2.3          A m e n d m e n t s to Section 9: Agents.


                                        (a)      Section 9.3 of the Credit Agreement is          hereby         amended
                                  clause      (d) at the end thereof a s follows:
       by inserting      a new



                                      Restricted Sponsor Affiliates. Notwithstanding anything
                                        "(d)
                 to the contrary contained in this Agreement, Administrative Agent may i n its
                 discretion and, upon the direction of the Requisite Lenders, shall  exclude
                                                                                                          (1)
                 Restricted      Sponsor       Affiliates from receiving any document, instrument                    or

                 other communication             (written, verbal o r otherwise) that the Restricted
                 Sponsor A f f i l i a t e s would otherwise have been entitled to receive under the
                 t e r m s of this Agreementi n their
                                                         capacity a s Lenders and        preclude the
                 Restricted Sponsor Affiliates from participating in conference calls with, and

                 attending meetings of, the Lenders (including with respect to the exercise of
                 rights and remedies under any Loan Document). None of Lenders, Agents o r
                 any of their respective officers, partners, directors, employees o r agents shall
                 be liable to any Restricted
                                                    Sponsor Affiliate (in its capacity a s a Lender o r
                 otherwise)       for any such action taken undert h i s Section          9.3(d)."



       724966.05-New York Server 2 A                                                                    MSW -    Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                              AHS00131710
                          Case 13-50530-CSS                     Doc 772-2             Filed 08/21/20                Page 7 of 19



                  2.4       A m e n d m e n t s to Section 10: Miscellaneous.


                                        (a)      Section 10.5 of the Credit            Agreement          is   hereby        amended
                                  clause ( e ) at the end thereof a s follows:
       by inserting      a new



                                        "(e)   Restricted Sponsor Affiliate Consents. N o amendment,
                  modification,        termination o r waiver of any provision of the Credit Documents,
                  or   consent to any
                                              departure by      any Credit  Party therefrom, shall amend,
                  modify,    terminate o r waive any              provision of Section 2.17, 9.3(d), Section
                                Section         Section   10.6(k), the definition of “Assignment
                  Agreement”, the definition of “Requisite Lenders” o r the form of Exhibit E (in
                  each c a s e to the extent related to Restricted Sponsor Affiliates), this Section

                  10.5(e), the definition of “Restricted Sponsor Affiliate” o r the definition of
                  “Eligible Assignee”, in each c a s e without the written consent of Lenders
                  holding m o r e than 50% of the s u m of ( i ) the aggregate Term Loan Exposure
                  of all Lenders, (ii) the aggregate L C Exposure of a l l Lenders and (111) the
                  aggregate Revolving Exposure of a l l Lenders (in each case, without regard o r
                  giving effect to Lenders that a r e Restricted Sponsor Affiliates)."

                                        (b)      Section      10.6(c)  of the Credit Agreementi s hereby
       amended b y      inserting      the     following      at the end of t h e first sentence of clause
       thereof:


                                        ";   provided further, that assignments by               or t o        a   Restricted
                  Sponsor A f f i l i a t e shall be further  subject to Section

                                        (c)      Section      10.6(h)      of the Credit    Agreementi s hereby
       amended            deleting     clause    (i)   thereof i n   its   entirety   and   inserting the following                 in
                 by
       lieu thereof:

                                               Each Lender s h a l l have the     right at any time t o sell o n e o r
                                                to any Person                  than
                  more
                         participations                              (other     Holdings, any of i t s Subsidiaries
                  orany of its Affiliates                            without limitation, Restricted Sponsor
                  Affiliates)) in all o r any part of            its Commitments, Loans o r in any other

                  Obligation."

                                        (d)      Section 10.6 of the Credit            Agreement          is   hereby        amended
                                  clause ( j )         follows:
       by inserting      a new                   as



                                        Restricted Sponsor Affiliates. The Restricted Sponsor
                  Affiliates, from time to time, intend to become Lenders and, from time to
                  time, to sell, assign or transfer a l l o r a portion of their rights and obligations                                  as

                  Lenders under this           Agreement        to   Eligible Assignees.        Each       Agent            and Lender
                                                  that        Restricted                Affiliate
                  hereby acknowledges                     a      Sponsor            (1) may be a Lender
                  (provided   such   Restricted    Sponsor   Affiliate otherwise satisfies the criteria of
                  the definition of the t e r m of “Eligible Assignee”) and (ii) may sell, assign o r
                  transfer all o r a portion of i t s rights and obligations a s a Lender undert h i s


                                                                                 5


       724966.05-New York Server 2 A                                                                                MSW -     Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                           AHS00131711
                        Case 13-50530-CSS                                 Doc 772-2            Filed 08/21/20                     Page 8 of 19




                 Agreement to Eligible Assignees. Each                                   Lender t h a t is       a   Restricted           Sponsor
                 Affiliate, upon succeeding to a n interest                              in the   Commitments,               LC       Deposits,
                 and Loans:

                                                        and w a r r a n t s a s of each applicable
                                                           (1) represents
                 Assignment Effective Date that it is n o t in possession of any information with
                 respect to Borrowers, their Affiliates o r the Obligations that (x) has n o t been
                 disclosed               or    behalf o f Borrowers to Lenders generally o r otherwise been
                                               on
                                by
                 posted    to that        portion of the Platform designated for “private-side” Lenders
                 and (y)    could have              a   Material Adverse Effect                or      otherwise be material to a
                 decision            a    Person t o           sell the   Commitments,            LC     Deposits o r Loans o r a
                              by
                 participation           interest         therein;   and


                                               agrees that (w) notwithstanding anything in this
                 Agreement to the contrary other than a s provided in Section 10.6(k), it shall
                 not sell,
                           assign, contribute, transfer o r otherwise c o nv e y a l l o r a portion of i t s
                 rights and obligations a s a Lender to Borrowers o r their Subsidiaries, (x)
                 notwithstanding anything in this Agreementt o the contrary (including,
                 without limitation, Section 5.7), it shall n o t attend o r otherwise participate in
                 any conference calls o r meetings between Agents and/or Lenders, o n the o n e
                 hand, and Borrowers o r any Affiliate of Borrowers, o n the other hand, unless
                 consented to
                               by Administrative Agent o r Requisite Lenders, (y) it shall n o t
                 disclose any information it receives in its capacity a s a Lender with Borrowers
                 o r with any Affiliate of
                                           Borrowers, and (z) Lenders, Agents and any of t h e i r
                 respective officers, partners, directors, employees o r agents shall n o t be liable
                 to such Restricted Sponsor Affiliate (in its capacity a s a Lender o r otherwise)
                 for any action taken o r omitted
                                                  by any Lender                                   or     Agent       under   or     in connection
                 with any o f the Credit Documents.

                 To the extent permitted
                                           by applicable law, n o Restricted Sponsor Affiliate
                 shall assert, and each Restricted Sponsor Affiliate hereby waives, any claim                                                         or

                 cause  of action against each Lender, each Agent and t h e i r respective
                 Affiliates, directors, employees, attorneys, agents                                     or
                                                                                                            sub-agents (whether o r
                 n o t the claim therefor is based                             contract, tor t
                                                                          on                        or
                                                                                                         duty imposed by any
                 applicable legal requirement) arising          of,                out        in connection
                                                                                    with, a s a result of,
                 o r in any way
                                related to, this Agreement any Credit Document o r any
                                                               o r

                 agreement o r instrument contemplated hereby o r thereby o r referred to herein
                 o r therein, the transactions
                                               contemplated hereby o r thereby, any Loan o r the
                 u s e of the
                              proceeds thereof o r any act o r omission o r ev e n t occurring in
                 connection therewith, and each Restricted Sponsor Affiliate hereby waives,
                 releases and agrees not to s u e upon any such claim o r any such damages,
                 whether      or   not accrued and whether                        or   not known         or   suspected t o           exist in its
                 favor."


                                              (e)       Section 10.6 of the Credit                Agreement            is   hereby        amended
                                   clause                      follows:
       by inserting     a new
                                                    (k)   as




       724966.05-New York Server 2 A                                                                                              MSW -    Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                                        AHS00131712
                         Case 13-50530-CSS                    Doc 772-2          Filed 08/21/20       Page 9 of 19



                                    Contribution of Commitments, L C Deposits and Loans t o
                                       "(k)
                 Borrowers; Cancellation of Debt.

                                                         The Restricted Sponsor      Affiliates, from time to
                                                    (1)
                 time,   intend to make            capital contributions of their    Commitments, L C Deposits
                 and Loans to Borrowers.

                                                                                        to the    contrary herein,
                                                    (11) Notwithstanding anything                                         a

                 RestrictedSponsor Affiliate may at any time make a capital contribution of i t s
                 Commitments, L C Deposits and Loans to Borrowers upon n o l e s s than five
                 Business Days' prior written notice to Administrative Agent and Lenders.
                 Such Restricted Sponsor Affiliate and Borrowers shall promptly provide all
                 information and data reasonably requested
                                                           by Administrative Agent in
                 connection with such              capital   contribution.


                                              (ii) Immediately upon a Borrower's acquisition of
                 Commitments, L C Deposits o r Loans from a Restricted Sponsor Affiliate, (x)
                 such Commitments, L C Deposits and Loans a n d a l l rights and obligations a s a
                 Lender r e l a t e d thereto shall for all purposes (including under this Agreement,
                 the other Credit Documents and otherwise) be deemed to be irrevocably
                 prepaid, terminated, extinguished, cancelled and of n o further force and effect
                 and such Borrower s h a l l neither obtain n o r have any rights a s a Lender
                 hereunder o r under the other Credit Documents
                                                                          by virtue of such capital
                 contribution and        (y)   such Borrower s h a l l deliver to Administrative              Agent   a

                 written    acknowledgement               and agreement executed           an   Authorized Officer
                                                                                      by
                 and in form and substance reasonably acceptable to Administrative Agent
                 acknowledging the irrevocable prepayment, termination, extinguishment and
                 cancellation o f such         Commitments, L C Deposits o r Loans and agreeing                    that
                 such Borrower h a s          no
                                                rights a s a Lender under the Credit Documents o r
                 otherwise.


                                          (iv) As soon a s practicable after a Borrower's
                 acquisition o f Commitments, L C Deposits o r Loans from a Restricted Sponsor
                 Affiliate in accordance with this Section 10.6(k), such Borrower s h a l l take a l l
                 actions necessary to c a u s e such Commitments, L C Deposits o r Loans t o be

                 extinguished o r otherwise cancelled in its books and records in accordance
                 with G A A P.


                                            (v) To the extent permitted by applicable law, n o
                 Borrower s h a l l assert, and each Borrower hereby waives, any claim o r c a u s e
                 of action against each Lender, each Agent and their respective Affiliates,
                 directors, employees, attorneys, agents o r sub-agents (whether o r not the claim
                 therefor is based o n contract, tor t o r duty imposed
                                                                           by any applicable legal
                 requirement) arising    out  of, in connection  with, a s a result of, o r in any way

                 related to, any capital contribution of Commitments, L C Deposits and Loans
                 made
                        by a Restricted Sponsor Affiliate to such Borrower o r any act o r
                 omission o r ev e n t occurring in connection therewith, and each Restricted

                                                                             7


       724966.05-New York Server 2 A                                                                  MSW -    Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                            AHS00131713
                         Case 13-50530-CSS                            Doc 772-2            Filed 08/21/20   Page 10 of 19




                  Sponsor A f f i l i a t e hereby waives,             releases and agrees n o t to s u e upon any such
                  claim    or any such damages,                   whether o r not accrued and whether o r not known
                  or
                        suspected to exist in its favor."
                  2.5        A m e n d m e n t s to Exhibits.


                                         (a)         Exhibit E to the Credit Agreement (Assignment and

       Assumption Agreement)                   is   hereby amended       deleting the heading of Section 1 in
                                                                                  by
       its entirety and inserting in                lieu thereof the         following:
                                                         Representations and Warranties: Covenants."

                                         (b)         Exhibit E to the Credit Agreement (Assignment and

       Assumption Agreement)                   is   hereby further amended b y deleting Section 1.1 of the
       Standard Terms and Conditions for                          Assignment and Assumption Agreementi n                its

       entirety    and    inserting      in lieu thereof the          following:
                                         "1.1          Assignor. The Assignor (a) represents and w a r r a n t s
                  that(i)    it is the    legal      and beneficial o w n e r of the Assigned Interest,   the

                  Assigned  Interest is free and clear of any lien, encumbrance o r other adverse
                            and]      it has full power and authority, and has taken a l l action
                  necessary, to  execute  and deliver this Assignment and to c o n s u m m a t e the
                  transactions contemplated hereby        i t is n o t in possession of any
                                                                           [and
                  information with respect to Borrowers, their Affiliates o r the Obligations that

                  (A) has n o t been disclosed  o r o n behalf o f Borrowers to the Lenders
                                                                 by
                  generally o r otherwise been posted to that portion of the Platform designated
                  for “private-side” Lenders and (B) could have a Material Adverse Effect o r
                  otherwise be material to a decision
                                                            by a Person to purchase the Loans o r a
                  participation   interest therein]';   and (b) a s s u m e s responsibility with respect
                                                                                              no

                  to (i) any statements, warranties o r representations made in o r in connection
                  with any Credit Document, (11) the execution, legality, validity, enforceability,

                  genuineness, sufficiency o r value of the Credit Agreement o r any other
                  instrument o r document delivered pursuant thereto, other than this Assignment

                  (herein collectively the “ C r e d i t Documents’), o r any collateral thereunder,
                  (iii) the financial condition of the Borrower, any of its Subsidiaries o r
                  Affiliates o r any other Person obligated in respect of any Credit Document o r

                  (iv) the performance o r observance by the Borrower, any of i t s Subsidiaries o r
                  Affiliates o r any other Person of any of their respective obligations under any
                  Credit Document."


                                         (c)       Exhibit E to the Credit Agreement (Assignment and
                                               is hereby further amended
       Assumption Agreement)                                               by deleting Section 1.2 of the
       Standard Terms and Conditions for Assignment and                                    Assumption Agreementi n      its
       entirety and inserting in lieu thereof the following:

       '
           To be added    only i f Assignor         is   a   Restricted   Sponsor Affiliate.
                                                                                       8


       724966.05-New York Server 2 A                                                                        MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                 AHS00131714
                       Case 13-50530-CSS                      Doc 772-2              Filed 08/21/20        Page 11 of 19



                                       "1.2  Assignee. The Assignee (a) represents and w a r r a n t s
                 that (i) it has full power and authority, and has taken all action necessary, to
                 ex e c u t e and deliver this
                                               Assignment and to c o n s u m m a t e the transactions
                 contemplated hereby        and to become a Lender under t h e Credit Agreement,
                 it meets all requirements of a n Eligible Assignee under the Credit Agreement,

                 (iii) from and after the Effective Date, it shall be bound by the provisions of
                 the Credit Agreement and, to the extent of the Assigned Interest, shall have
                 the obligations of a Lender thereunder, (iv) it has received a copy of the Credit

                 Agreement        and such other documents and information                      as   it has deemed
                                  to make its                credit                 and decision to enter into this
                 appropriate                           own
                                                               analysis
                 Assignment       and   to
                                           purchase   the   Assigned Interest o n the basis of which it has
                 made s u c h analysis and                      and] (v) if it is a N o n - U S Lender, attached
                 to the
                          Assignmenti s any documentation required to be delivered by i t
                 pursuant to the t e r m s of the Credit Agreement, duly completed and executed
                 by the Assignee [and (vi) it is n o t in possession of any information with
                 respect to Borrowers, their Affiliates o r the Obligations that (A) has n o t been
                 disclosed
                               by o r o n behalf o f Borrowers to the Lenders generally o r otherwise
                 been posted to that portion of the Platform designated for “private-side”
                 Lenders and (B) could have a Material Adverse Effect o r otherwise be
                 material to a decision
                                             by a Person t o sell the Loans o r a participation interest
                 therein]’;    and   (b) agrees that ( i ) it will, independently and withoutr e l i a n c e o n
                 the Administrative Agent, the Assignor o r any other Lender, and based o n
                 such documents and information a s it shall deem appropriate at that time,
                 continue to make its o w n credit decisions in taking o r not taking action under
                 the Credit Documents, [and] (11) it will perform in accordance with their t e r m s
                 all o f the obligations which
                                                     by the t e r m s of the Credit Documents a r e required
                 to be
                         performed b y it a s a Lender[.][ and             (w) notwithstanding anything in
                 the Credit Agreementt o the contrary other than Section 10.6(k) of the Credit

                 Agreement, i t shall n o t sell, assign, contribute, transfer o r otherwise convey
                 all o r a portion of i t s rights and obligations a s a Lender to Borrowers o r t h e i r
                 Subsidiaries, (x) notwithstanding anything in the Credit Agreementt o the
                 contrary (including, without limitation, Section 5.7 of the Credit Agreement),
                 it shall n o t attend o r otherwise participate in any conference calls o r meetings
                 between Agents and/or Lenders, o n the o n e hand, and Borrowers o r                              any
                            Borrowers, o n the other hand, unless consented to by
                 Affiliate of
                 Administrative Agent o r Requisite Lenders, (y) it shall n o t disclose                   any
                 information it receives in its capacity a s                aLender with Borrowers o r with any
                 Affiliate of Borrowers, and (z) Lenders,                   Agents and any of t h e i r respective
                 officers, partners, directors, employees o r agents shall n o t be liable to such
                 Restricted Sponsor Affiliate (in its capacity a s a Lender o r otherwise) for any
                 action taken o r omitted
                                           by any Lender o r Agent under o r in connection with
                 any of the Credit Documents. ]"

       SECTION         3. C O N D I T I O N S          PRECEDENT            TO E F F E C T I V E N E S S


       *
           To be added   only i f Assignee    is   a   Restricted   Sponsor Affiliate.
                                                                                9


       724966.05-New York Server 2 A                                                                       MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                AHS00131715
                         Case 13-50530-CSS                      Doc 772-2             Filed 08/21/20             Page 12 of 19



                                The effectiveness of the amendments e t                 forth in this Amendment i s

       subject to the satisfaction,            or
                                                    waiver,     of the   following     conditions     on    or   before the date
       hereof (the " A m e n d m e n t         Effective       Date"):

                                      (a)           Borrowers,    the other Credit  Parties, Requisite Lenders
       and Administrative                      shall have indicated their consent
                                    Agent                                                by the execution and
       delivery     o f the     signature     pages hereof to the        Administrative Agent;


                                        (b)         Administrative       Agent    shall have received            a    certificate
       from   an    officer of    Holdings stating that a s of the Amendment Effective Date (i) the
       representations          and warranties contained in Section 4 herein and in the other Credit
       Documents          are
                                           complete in all respects o n and a s of the Amendment
                                true, correct and
       Effective Date to the           same as
                                               though made on a n d a s o f t h a t date, except to the
                                                extent
       extent such
                     representations and warranties specifically relate to a n earlier date, in
       which c a s e such representations and warranties a r e true, correct and complete i n all
       respects o n and a s of such earlier date and (ii) n o ev e n t has occurred and is continuing
       o r will result from the consummation of t h e transactions
                                                                        contemplated by this
       Amendment that would constitute                    an    Event of Default        or   a   Default;   and


                                        (c)     Borrowers shall have paid Agents and Arranger f o r a l l
       reasonable        out-of-pocket        expenses incurred   them on o r prior to the date hereof i n
                                                            by
       connection with the         negotiation  and preparation o f this Amendment, including the
       reasonable        fees, charges and   disbursements  of counsel for the Agents and Arranger.

       SECTION           4. R E P R E S E N TAT I O N S           A N D WA R R A N T I E S

                   4.1          Corporate Power and Authority. Each Credit Party hasa l l                                requisite
       corporate, limited           company o r partnership (as applicable) power and
                                   liability
       authority to enter into this Amendment a n d t o carry o u t the transactions contemplated
       by, and perform its obligations under, the Credit Agreement, a s amended b y this
       Amendment           (the   “Amended Credit              Agreement’).
            42     Authorization of Amendments. The execution and delivery                                                   of t h i s

       Amendment have been duly authorized  all necessary corporate, limited                                                 liability
                                                                  by
       companyo r         partnership (as applicable)             action   on   the part of each Credit                Party.
                   43           NoConflict.         The execution and       delivery by          each Credit          Party      of this
       Amendment and the               performance by           each Credit     Party   of the Amended Credit
                     do not and will n o t
       Agreement                           (1) violate any provision of any law o r any
       governmental rule o r regulation applicable to any Credit Party, the certificate o r
       articles of incorporation o r bylaws (or other organizational documents) of any Credit
       Party o r    any   order, judgment o r decree of any c o u r t o r other agency of government
       binding     on  any Credit Party, (11) conflict with, result in a breach of o r constitute (with
       due notice o r lapse of time o r both) a default under any material indenture, mortgage,
       deed to s e c u r e debt, deed of trust, lease, agreement o r other instrument to which any
       Credit Party is a party o r
                                       by which any Credit Party o r any of i t s property is bound
       (any o f the    foregoing,   a “Contractual
                                                     Obligation”),           result in o r require the

                                                                                 10


       724966.05-New York Server 2 A                                                                                 MSW -    Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                           AHS00131716
                         Case 13-50530-CSS                      Doc 772-2         Filed 08/21/20    Page 13 of 19



       creation    or           of any Lien upon any o f the properties o r assets of a Credit
                         imposition
       Party   other than those in favor of the Collateral Agent, o n behalf o f itself and the
       Secured Parties, pursuant to the Credit Documents o r those in favor of the Second
       Lien Collateral Agent o n a second priority basis pursuant to the Second Lien Credit

       Documents,  or
                      (iv) require any approval of stockholders o r any approval o r consent of
       any Person under  any Contractual Obligation of any Credit Party other than those that
       have been made o r obtained.

                 44               Governmental Consents. N o action, consent o r approval of,

       registration o r           filing with o r any other action by any Governmental Authority is
       required in connection with the execution and delivery by each Credit Party of t h i s
       Amendment o r the performance
                                        by the Credit Parties of the Amended Credit
       Agreement.
               45                             Obligation.     This Amendment h a s been duly executed and
       delivered             each Credit
                               Party                     and this Amendment and the Amended Credit
               by
       Agreement constitute the legal,                   valid and   binding obligation   of each Credit      Party
       enforceable        against         each Credit
                                              Party             in accordance with its terms, except         as

       enforceability may be limited by bankruptcy, insolvency, moratorium, reorganization
       o r other similar laws
                                  affecting creditors' rights generally and except a s enforceability
               l i m i t e d
       may   b
             e
                             by general principles of equity (regardless of whether such
       enforceability is considered in a proceeding in equity or a t law).
                 46               Incorporation of Representations and Warranties From Credit
       Documents. The               representations        and warranties contained in the Credit Documents
         and will be true, correct and complete in all material respects o n and a s of the
       are

       Amendment Effective Date to the s a m e extent a s though made o n and a s o f t h a t date,
       except to the extent such                   representations and warranties specifically relate to a n
       earlier   date,       in which       case
                                                     they w e r e true, correct and complete in all material
       respects    on    and       as    of such earlier date.

                 4.7              Absence of Default. After         giving effect to the amendments e t forth
       herein,   no     ev e n t has occurred and is          continuing o r will result from the consummation
       of the transactions               contemplated by      this Amendment t h a t would constitute        an     Event
       of Default       or    a   Default.

       SECTION           5. AC K N OW L E D G E M E N T               AND CONSENT

                 Each Guarantor                hereby     consents to the t e r m s of this Amendment a n d           further
       hereby     confirms and
                             agrees that, notwithstanding                              the   effectiveness           of this
       Amendment,             the of such Guarantor under each o f the Credit Documents
                                        obligations
       to which such Guarantor is a party shall n o t be
                                                         impaired and each o f the Credit
       Documents to which such Guarantor is a party are, and shall continue to                                    be, in full
       force and effect and a r e hereby confirmed and r a t i f i e d in all respects.


                 Each Guarantor                hereby acknowledges        and agrees that                                   the
                                                                                             (1) notwithstanding
       conditions to effectiveness set forth in this                       Amendment,        such Guarantor is n o t

                                                                             11


       724966.05-New York Server 2 A                                                                 MSW -        Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                               AHS00131717
                           Case 13-50530-CSS                        Doc 772-2          Filed 08/21/20                Page 14 of 19




       required by           the t e r m s o f the Credit   Agreement o r any other Credit Document to
       consent        to     the      amendment to the Credit Agreement effected pursuant to this
       Amendment and                  (ii) nothing in the Credit Agreement, this Amendment o r any other
       Credit Document shall be deemed to require the consent of such Guarantor to any
       future amendments to the Credit Agreement.


       SECTION             6. M I S C E L L A N E O U S

               6.1     Binding Effect. This Amendment s h a l l be binding upon t h e parties
       hereto and their respective s u c c e s s o r s and assigns and shall inure to the benefit of the

       parties    hereto and the               successors     and   assigns   of Lenders.

                  6.2                                    In
                                 Severability.
                                         c a s e any
                                                      provision in o r obligation hereunder s h a l l be
       invalid, illegal    unenforceable
                                 or        in   any jurisdiction, the validity, legality and
       enforceability o f the remaining provisions o r obligations, o r of such provision o r
       obligation in any other jurisdiction, shall n o t in any way be affected o r impaired
       thereby.
                  6.3            Effect       on   Credit Agreement.          Except   as
                                                                                                 expressly   set forth        herein,
       Administrative            Agent and Lenders agrees to n o amendment w i t h respect to the Credit
       Agreement           or   any other Credit Document, and the Credit Agreement and the other
       Credit Documents remain in full force in accordance with their respective terms.
       Administrative Agent’s and Requisite Lender's agreeing to the amendment c o n t a i n e d
       herein does not and shall not create                       (nor shall any Credit Party rely upon the existence
       of    claim
            or                that there
                           or a s s e r t
                                                            exists) any obligation of Administrative Agent o r any
       Lender t o consider o r to agree to any further amendment to any Credit Document. I n
       the ev e n t that Administrative Agent o r Lenders subsequently agree to consider any
       further amendment to any Credit Document, neither the amendment c o n t a i n e d herein
       n o r any other conduct of Administrative Agent o r Lenders s h a l l be of any force o r

       effect    on   Administrative               Agent’s  o r Lenders’ consideration o r decision with respect

       to any such          amendment,             and the Administrative Agent and Lenders shall have n o
       further    obligation         whatsoever to consider o r to agree to any such amendment.
       Administrative              Agent, o n behalf o f the Lenders, expressly r e s e r v e s the right to                           require
       strict    compliance           with the t e r m s o f the Credit        Agreement           and the other Credit
       Documents i n   all respects. The amendment agreed to herein shall n o t constitute a
       course  of dealing at variance with the Credit Agreements o a s to require further notice
            Administrative Agent o r Lenders to require strict compliance with the t e r m s o f the
       by
       Credit     Agreement          and the other Credit Documents i n the future. The parties hereto

       acknowledge              and agree that this Amendment s h a l l be deemed to be a Credit
       Document. On and after the Amendment E f f e c t i v e                          Date,        each reference in the Credit
       Agreement to “this Agreement”, “hereunder”,                                                “herein” o r words o f l i k e

       import referring to                  the Credit
                                      Agreement, and each reference                                    in the other Credit
                                                                                           66,


       Documents to the “Credit Agreement”, “thereunder”,                              2
                                                                                                             “therein”        or   words of
       like import referring to the Credit Agreements h a l l m e a n and                              be    a   reference to the
       Amended Credit Agreement.




                                                                                  12


       724966.05-New York Server 2 A                                                                                  MSW -        Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                                AHS00131718
                       Case 13-50530-CSS                      Doc 772-2         Filed 08/21/20           Page 15 of 19



                 6.4         Fees and     Expenses.         The Credit Parties       acknowledge t h a t a l l     costs, fees
       and expenses    described in Section 10.2 and Section 10.3 of the Credit Agreement
                        as

       incurred     Administrative Agent, Collateral Agent and Arranger and their respective
                by
       counsel with respect to this Amendment and the documents and transactions

       contemplated hereby             shall be for the account of Borrowers.

                 6.5         Headings.      Section        headings   herein   are   included herein for
       convenience of reference only and shall n o t constitute                      a   part hereof for any other
       purpose o r be given any substantive effect.


               6.6      A P P L I C A B L E L AW. T H I S A M E N D M E N T   AND THE RIGHTS
       A N D O B L I G AT I O N S    O F T H E PA R T I E S H E R E U N D E R S H A L L B E
       G OV E R N E D BY, A N D S H A L L B E C O N S T R U E D A N D ENFORCED I N
       AC C O R DA N C E W I T H ,           THE      L AW S O F T H E         S TAT E      O F N E W YO R K
       WITHOUT           REGARD           TO C O N F L I C T       O F L AW S P R I N C I P L E S T H E R E O F
       (OTHER          THAN      SECTION 5 - 1 4 0 1          A N D 5 - 1 4 0 2 O F T H E N E W YO R K
       GENERAL           O B L I G AT I O N S      LAW).
                 6.7         Counterparts.      This Amendment may be executed in any number of
       counterparts, each of which when              s o executed and delivered shall be deemed a n

       original, but all such counterparts          together shall constitute but o n e and the s a m e
       instrument. As set forth herein, this Amendment s h a l l become effective upon the
       execution of a counterpart hereof     each of the parties hereto and receipt
                                                       by                                                         by
       Administrative        Agent      of written    or
                                                           telephonic   notification of such execution and
       authorization of       delivery     thereof.




                             [The      remainder o f this page is       intentionally left blank. ]




                                                                           13


       724966.05-New York Server 2 A                                                                      MSW -    Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                                AHS00131719
                       Case 13-50530-CSS                 Doc 772-2        Filed 08/21/20                Page 16 of 19



                 IN WITNESS            W H E R E O F,   the parties     hereto have caused this Amendment to be                           duly
       executed and delivered               their   respective   officers thereunto       duly   authorized          as   of the date first
                                       by
       written above.


       B O R R OW E R S :                                         ALLIED      HOLDINGS,                INC.




                                                                  By:
                                                                           Thomas H.        King
                                                                           Executive Vice President
                                                                           and C h i e f Financial Officer



                                                                  ALLIED                             LT D .
                                                                              SYSTEMS,                        (L.P.)

                                                                  By:      Allied Automotive Group, Inc.,
                                                                           its Managing General Partner




                                                                           Thomas H . King
                                                                           Executive Vice President
                                                                           and Assistant Treasurer



                                                                  AC K N OW L E D G E D          A N D AG R E E D :


                                                                  AC E    OPERATIONS, L L C
                                                                  A X I S NETHERLANDS, L L C


                                                                  By:      A X I S Group, Inc.,
                                                                           its Sole M e m b e r and
                                                                                                              Manager



                                                                  By:
                                                                           Thomas H .       King
                                                                           Executive Vice President
                                                                           and Assistant Treasurer




                                                                  Amendment No. 3   Signature Page



       724966.05-New York Server 2 A                                                                     MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                              AHS00131720
                       Case 13-50530-CSS   Doc 772-2    Filed 08/21/20               Page 17 of 19



                                                AH INDUSTRIES INC.
                                                ALLIED      AU TO M OT I V E             G R O U P,   INC.
                                                ALLIED      FREIGHT           BROKER            LLC
                                                ALLIED      SYSTEMS            (CANADA)            C O M PA N Y
                                                A X I S C A N A DA C O M PA N Y
                                                A X I S G R O U P, I N C .
                                                COMMERCIAL                CARRIERS,            INC.
                                                CORDIN        TRANSPORT              LLC
                                                C T  SERVICES, I N C .
                                                F.J. B O U T E L L D R I V E AWAY                LLC
                                                G AC S I N C O R P O R AT E D
                                                QAT, I N C .
                                                RMX     LLC
                                                TERMINAL            S E RV I C E S     LLC
                                                TRANSPORT             SUPPORT LLC



                                                By:
                                                         Thomas H. King
                                                         Executive Vice President and
                                                         Assistant Treasurer



                                                AXIS    ARETA, L L C
                                                LOGISTIC    SYSTEMS, L L C
                                                LOGISTIC    TECHNOLOGY,                       LLC


                                                By:      A X International Limited,
                                                         its Sole M e m b e r and
                                                                                  Manager




                                                         Thomas H .       King
                                                         Executive Vice President
                                                         and Assistant Treasurer




                                                Amendment No. 3   Signature Page



       724966.05-New York Server 2 A                                                 MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                          AHS00131721
                       Case 13-50530-CSS           Doc 772-2     Filed 08/21/20            Page 18 of 19




       A D M I N I S T R AT I V E      AG E N T:        THE     CIT GROUP/BUSINESS                    CREDIT, INC.,


                                                         By:
                                                               Name:
                                                               Title:




                                                        Amendment No. 3   Signature Page



       724966.05-New York Server 2 A                                                       MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                                AHS00131722
                       Case 13-50530-CSS   Doc 772-2    Filed 08/21/20             Page 19 of 19




                                                                         THIRD      A M E N D M E N T TO T H E
                                                                                    C R E D I T AG R E E M E N T



                                                 To approve the Third Amendment:


                                                 Name o f Institution:




                                                 By:
                                                       Name:
                                                       Title:




                                                Amendment No. 3   Signature Page



       724966.05-New York Server 2 A                                               MSW -   Draft March 27, 2008   12:35 PM




CONFIDENTIAL                                                                                                        AHS00131723
